      Case 2:20-cv-02461-JAR-GEB Document 27 Filed 05/18/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


KEVIN R. STEWART,                                    )
                                                     )
                      Plaintiff,                     )
                                                     )
v.                                                   )   Case No. 20-2461-JAR-GEB
                                                     )
UNITED PARCEL SERVICE, INC.,                         )
                                                     )
                      Defendant.                     )
                                                     )

                                            ORDER

       This matter is before the Court on Defendant United Parcel Service, Inc.’s motion

for leave to file an Amended Answer (ECF No. 25). As noted in the motion, Plaintiff

declined to consent to amendment. However, the motion was filed April 30, 2021, making

Plaintiff’s response deadline May 14, 2021. No response has been filed, and the Court may

grant the motion as uncontested without further notice pursuant to D. Kan. Rule 7.4(b).

       Additionally, in its discretion, the Court finds the balance of factors weigh in favor

of amendment as analyzed under Fed. R. Civ. P. 15(a)(2), and justice requires amendment.1

       IT IS THEREFORE ORDERED that Defendant United Parcel Service, Inc.’s



1
  The court considers a number of factors in deciding whether to allow an amendment, including
timeliness, prejudice to the other party, bad faith, and futility of amendment. Minter v. Prime
Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (quoting Foman v. Davis, 371 U.S. 178, 182
(1962)); see also Monge v. St. Francis Health Ctr., Inc., No. 12–2269–EFM-JPO, 2013 WL
328957, at *2 (D. Kan. Jan. 10, 2013), report and recommendation adopted, 2013 WL 328986 (D.
Kan. Jan. 29, 2013). Rule 15(a)(2) provides leave “shall be freely given when justice so requires,”
and the decision to allow an amendment is within the sound discretion of the court. See J. Vangel
Elec., Inc. v. Sugar Creek Packing Co., No. 11–2112–EFM, 2012 WL 5995283, at *2 (D. Kan.
Nov. 30, 2012) (citing Panis v. Mission Hills Bank, 60 F.3d 1486, 1494 (10th Cir. 1995)).
      Case 2:20-cv-02461-JAR-GEB Document 27 Filed 05/18/21 Page 2 of 2




motion for leave to file an Amended Answer (ECF No. 25) is GRANTED. Defendant

shall file its First Amended Answer no later than May 31, 2021.


      IT IS SO ORDERED.

      Dated at Wichita, Kansas this 18th day of May, 2021.



                                        s/ Gwynne E. Birzer
                                        GWYNNE E. BIRZER
                                        United States Magistrate Judge




                                           2
